—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination that petitioner willfully and without good cause failed to comply with the requirements of the Job Opportunities and Basic Skills Training Program (JOBS program) is supported by substantial evidence (see, 18 NYCRR former 385.19 [c]; Matter of Vicari v Wing, 244 AD2d 974). “Ineligibility for assistance continues until the applicant agrees to comply with the requirements and demonstrates such compliance where appropriate” (18 NYCRR former 385.19 [a]). “An individual is deemed not to have willfully failed or refused to comply without good cause with JOBS program requirements * * * if the evidence shows that * * * (xiii) temporary and verified illness incapacitated the applicant or recipient” (18 NYCRR former 385.19 [d] [2]). At the conciliation meeting (see, 18 NYCRR former 385.18), petitioner did not produce any verification that she was incapacitated by her alleged medical condition. The note that she produced from her physical therapist at the fair hearing did not verify that she was incapacitated by that condition. Petitioner admitted that her doctor never told her that she was too ill to participate in the JOBS program. Furthermore, she testified that she is able to perform her daily routine as long as she does not do “too much”. The JOBS program involved principally classroom instruction and training and petitioner was free to stand, if necessary, to relieve her pain. Petitioner’s remaining contentions are without merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Onondaga County, Stone, J.) Present — Green, J. P., Pine, Wisner, Balio and Boehm, JJ.